Case 3:21-cv-11496-RHC-APP ECF No. 1, PagelD.1 Filed 06/14/21 Page 1 of 22

June 14, 20?)

Pana M., Miller #4550556

Tonia Correctional Facility

1876 S. Pluewater Ewy.

Tonia; Michigan 4°°45

ivil Case Yo: 2?1-CC8A47-c7

Univtec State Pisetrict Court

Fer The Fastern Pistrict Of Michiaan

Cffice Of The Clerk cC 3:24 11496

221] Wae fave Plu . an ase: 3:21-cv-

po} Nest Lafaverte Prue Boon 864 Judge: Cleland, Robert H.

MJ: Patti, Anthony P.

Filed: 06-14-2021 At 02:46 PM

PRIS DANA MILLER V STATE OF MICHIGAN (SS

Netreit, Michigan 48725

Dear Clerk,

“y mame is Dana Maurice Miller #4559546 and I weule like te have my
civil case that the state has filed against ce (meticn for creer te
shew cause anc orcéer freezine assets) fnureuen ro role ll ef the
feceral rules of civil prececure) rercverd from the stete ecurt and belr
in the U.S. Nistrict Court for the Fastern Pistrict of Michioarn fer the
following reasons.

25, = T

On May S, FT wae server ov the state treasurer, «x vnarte creer to
show cours anc crfer to freeze assets. My counselor Jeffrey Luther saic
Ene court maners came hv c-mail. The menev that the state is seekine is
the shivolus money thar was auaranteec te me ny the fereral aqevernment.
Defendant knews that this money is erbtect te cseht anc callecticn from
Courk oereere that dneces have alreaty rane -ereh ar, ehile runrerk,
cover coche, weebtiterien, bur ite ret erbiect ta a civil lawerit. The
share Jo ocnina re kerause the chate save To nave ten much money in mv

accernr. (ever 1,500 dollars) 7T caveht Covie-1° in Relc anc the roney

fet wast cent hy thr aeyernmenrh was te helm re, T wnew the acyernrent
PPS nor rene that weney te ve for the etate of File a civil Vewrrit ans
rebe O87 ef GP. Une er BO SOS suheece jen VATaVIsS= To owerle Vike cre
heave tyre civil actien moevec reo a feceral court “efercant Sas not

POOR QUALITY ORIGINAL

Bh
Case 3:21-cv-11496-RHC-APP ECF No. 1, PagelD.2 Filed 06/14/21 Page 2 of 22

meemermcms re FRE row carves cormplednt Bit warla ike +,
cemrmel ling arcoment fe chew the erver why the erate tem gen

a]
Ae mae Mee gar

ana te M4 7? j cr
Case 3:21-cv-11496-RHC-APP ECF No. 1, PagelD.3 Filed 06/14/21 Page 3 of 22

 

Approved, SCAO Original - Court 2nd Copy - Plaintiff
1st Copy- Defendant 3rd Copy -Return
STATE OF MICHIGAN CASE NO.
THIRD JUDICIAL CIRCUIT SUMMONS 21-005047-CZ
WAYNE COUNTY Hon.Edward Ewell, Jr.

 

 

 

Court address : 2 Woodward Ave., Detroit Ml 48226 Court telephone no.: 313-224-5195

 

 

Plaintiff's name(s), address(es), and telephone no(s)

STATE TREASURER

Defendant's name(s), address(es), and telephone no(s).

Vv MILLER #455056, DANA M

 

Plaintiff's attorney, bar no., address, and telephone no

Moshe Freedman 74224
3030 W Grand Blvd
Detroit, MI 48202-6030

 

 

 

 

 

Instructions: Check the items below that apply to you and provide any required information. Submit this form to the court clerk along with
your complaint and, if necessary, a case inventory addendum (form MC 21). The summons section will be completed by the court clerk.

Domestic Relations Case

C5 There are no pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family or family
members of the person(s) who are the subject of the complaint.

C1 There is one or more pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family or

family members of the person(s) who are the subject of the complaint. | have separately filed a completed confidential case inventory
(form MC 21) listing those cases.

(C0 It is unknown if there are pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family
or family members of the person(s) who are the subject of the complaint.

Civil Case

(C1 This is a business case in which all or part of the action includes a business or commercial dispute under MCL 600.8035

(1 MDHHS and a contracted health plan may have a right to recover expenses in this case. | certify that notice and a copy of the
complaint will be provided to MDHHS and (if applicable) the contracted health plan in accordance with MCL 400.106(4).

QJ There is no other pending or resolved civil action arising out of the same transaction or occurrence as alleged in the complaint.
DA civil action between these parties or other parties arising out of the transaction or occurrence alleged in the complaint has

been previously filed in C1 this court, O Court,

 

where it was given case number and assigned to Judge

The action 0 remains (2 is no longer pending.

 

Summons section completed by court clerk. SUMMONS |

 

NOTICE TO THE DEFENDANT: In the name of the people of the State of Michigan you are notified:
1. You are being sued.

2. YOU HAVE 21 DAYS after receiving this summons and a copy of the complaint to file a written answer with the court and serve a
copy on the other party or take other lawful action with the court (28 days if you were served by mail or you were served outside
this state).

If you do not answer or take other action within the time allowed, judgment may be entered against you for the relief demanded in the
complaint.

4. If you require special accommodations to use the court because of a disability or if you require a foreign language interpreter to help
you fully participate in court proceedings, please contact the court immediately to make arrangements.

3.

 

Issue date Expiration date* Court clerk
4/21/2021 7/21/2021 Laverne Chapman

 

 

 

 

 

Cathy M. Garrett- Wayne County Clerk.

*This summons is invalid unless served on or before its expiration date. This document must be sealed by the seal of the court.

MC 01 (9/19) SUMMONS MCR 1.109(D), MCR 2.102(B), MCR 2.103, MCR 2.104, MCR 2.105
HLA

 

 
WAYNE COUNTY CLERK 4/21/2021 1:27 PM Laverne Chapman

21-005047-CZ FILED INMY OFFICE Cathy M. Garrett

Case 3:21-cv-11496-RHC-APP ECF No. 1, PagelD.4 Filed 06/14/21 Page 4 of 22

STATE OF MICHIGAN
CIRCUIT COURT FOR THE 3-4 JUDICIAL CIRCUIT
WAYNE COUNTY

STATE TREASURER,

Plaintiff,

v

DANA MAURICE MILLER, #455056,

Defendant.

Case No. 21-005047 -CZ

Hon. Edward Ewell, Jr.

/

 

Moe Freedman (P74224)

Attorney for Plaintiff State Treasurer
Michigan Dept. of Attorney General
Collections Division

Cadillac Place

3030 W. Grand Blvd., Ste. 10-200
Detroit, MI 48202

(313) 456-0140

(313) 456-0141-Fax

Dana Maurice Miller, #455056
Defendant

Ionia Correctional Facility
1576 W. Bluewater Highway
Ionia, MI 48846

 

 

There is no other pending or resolved civil action arising out of the
transaction or occurrence alleged in the complaint.

COMPLAINT

Plaintiff State Treasurer, through her attorneys, Dana Nessel, Michigan

Attorney General and Moe Freedman, Assistant Attorney General, states for her

Complaint:

JURISDICTION AND VENUE

1. The State Treasurer brings this action pursuant to the State

Correctional Facility Reimbursement Act (SCFRA), MCL 800.401 et seq., which
, Case 3:21-cv-11496-RHC-APP ECF No. 1, PagelD.5 Filed 06/14/21 Page 5 of 22

secures reimbursement to the State for a prisoner’s cost of care during
incarceration.

2. On January 24, 2013, the Wayne County Circuit Court sentenced
Defendant Dana Maurice Miller to the continuing jurisdiction of the Michigan
Department of Corrections. His earliest release date is life, and his maximum
release date is life.

3. The State has good cause to believe that Prisoner Miller has assets
that can be used to reimburse the State for his cost of care, and the State seeks 90%
of those assets as reimbursement pursuant to MCL 800.403(3).

4. MCL 800.404(1) grants the circuit court exclusive jurisdiction over all
proceedings under the SCFRA and lays proper venue in the sentencing court.

PARTIES

5. Plaintiff is the head of the Michigan Department of Treasury with
responsibility for the collection of monies, claims and accounts due to the State of
Michigan or any State department or agency. MCL 205.1, et seq.

6. Prisoner Miller is currently housed in a State correctional facility and
assigned prisoner number # 455056.

7. The Michigan Department of Corrections is a department of the State
of Michigan and is an interested entity in this case as it holds assets belonging to

Prisoner Miller.
vA Case 3:21-cv-11496-RHC-APP ECF No. 1, PagelD.6 Filed 06/14/21 Page 6 of 22

8. The warden of the correctional facility in which Prisoner Miller is
confined is an interested person in this case because the warden controls Miller’s
prison account.

GENERAL ALLEGATIONS

9. The State of Michigan has expended and will continue to expend a sum
of money for the cost of Prisoner Miller’s care during the entire period he is confined
in a State correctional facility. An affidavit establishing his cost of care will be filed
with the Court prior to the show cause hearing. MCL 800.406(2).

10. The SCFRA permits the Attorney General to use any remedy, interim
order, or enforcement procedure allowed by law or court rule to secure
reimbursement. This includes an ex parte restraining order to prevent the prisoner
or a third party in possession of the prisoner’s assets from disposing of those assets
pending a show cause hearing. MCL 800.404a(1). See also State Treasurer uv
Turner, 110 Mich App 228, 231-232 (1981).

11. The State will suffer immediate and irreparable injury, loss, or damage
unless the Court orders a restraint, or freeze, over Prisoner Miller’s assets to
prevent the transfer or disposition of the assets pending the outcome of this case.

12. The State asserts that a freeze is necessary to preserve Prisoner
Miller’s assets because SCFRA is an in rem action and the State will have no legal
remedy for reimbursement other than the assets that are the subject matter of this

suit.
Case 3:21-cv-11496-RHC-APP ECF No.1, PagelD.7 Filed 06/14/21 Page 7 of 22

13. The State is unaware of any other assets belonging to or possessed by
Prisoner Miller, other than those stated below.

14. Pursuant to MCL 800.403a, Prisoner Miller must provide a full and
complete accounting of all his assets including, but not limited to, financial account
locations, balances, and account numbers, as well as addresses, legal descriptions
and valuations of any real estate holdings.

Asset 1 — Prison Account

15. Upon information and belief, Prisoner Miller has an asset, as defined
by MCL 800.401a(a), in the form of a prison account in the amount of approximately
$2,300.00. Pursuant to the American Rescue Plan Act, 2021, Prisoner Miller may
also be due another payment that is subject to SCFRA.

16. Prisoner Miller’s account may currently contain or may receive a
stimulus payment under the Consolidated Appropriations Act, 2021 (CAA), which is
exempt from attachment and is not being sought in this action. If the CAA
payment is included in a tax refund from the IRS, it is likewise not being sought in
this action.

17. | The warden is a fit and proper person to place a freeze over any
disbursements from the prison account during the pendency of this action and until
further order of this Court, with the exception that any funds received by the

prisoner under the CAA be exempt from any freeze put in place by this action.
Case 3:21-cv-11496-RHC-APP ECF No. 1, PagelD.8 Filed 06/14/21 Page 8 of 22

RELIEF

Plaintiff State Treasurer respectfully requests that this Court enter a final

order awarding the State 90% of Defendant Dana Maurice Miller’s assets as partial

reimbursement for his cost of care pursuant to MCL 800.403(3).

Dated: April 21, 2021

Respectfully submitted,

Dana Nessel
Michigan Attorney General

[ Moe Freedmaw

Moe Freedman (P74224)
Assistant Attorney General
Attorneys for State Treasurer
Cadillac Place

3030 W. Grand Blvd., Ste. 10-200
Detroit, MI 48202

(313) 456-0141
FreedmanM1@Michigan.gov
1 omen

WAYNE COUNTY CLERK 4/21/2021 1:27 PM Laverne Chapman

21-005047-CZ FILED IN MY OFFICE Cathy M. Garrett

Case 3:21-cv-11496-RHC-APP ECF No. 1, PagelD.9 Filed 06/14/21 Page 9 of 22

STATE OF MICHIGAN
CIRCUIT COURT FOR THE 34 JUDICIAL CIRCUIT
WAYNE COUNTY

STATE TREASURER,
Plaintiff,
Vv
DANA MAURICE MILLER, #455056,

Defendant.

Case No. 21-005047 = -CZ

Hon, Edward Ewell, Jr.

/

 

Moe Freedman (P74224)

Attorney for Plaintiff State Treasurer
Michigan Dept. of Attorney General
Collections Division

Cadillac Place

3030 W. Grand Blvd., Ste. 10-200
Detroit, MI 48202

(313) 456-0140

(313) 456-0141-Fax

Dana Maurice Miller, #455056
Defendant

Ionia Correctional Facility
1576 W. Bluewater Highway
Ionia, MJ 48846

 

EX PARTE MOTION FOR ORDER TO SHOW CAUSE AND
ORDER FREEZING ASSETS

Plaintiff State Treasurer, through her attorneys, Dana Nessel, Michigan

Attorney General and Moe Freedman, Assistant Attorney General, in support of her

Motion states the following:

1. The State Treasurer filed this case pursuant to the State Correctional

Facility Reimbursement Act (SCFRA), MCL 800.401, et seg., seeking
I case 3:21-cv-11496-RHC-APP ECF No. 1, PagelD.10 Filed 06/14/21 Page 10 of 22

reimbursement from Defendant Prisoner Miller’s assets for his cost of care. (See
Complaint, hereby incorporated by reference.)
Order to Show Cause

2. MCL 800.404(2) requires that when a SCFRA complaint is filed, the
Court shall issue an order directing a prisoner to show cause why 90% of the
prisoner’s assets should not be appropriated and applied towards reimbursing the
State for his cost of care.

3. Further, MCL 800.403a(1) provides that “[a] prisoner shall fully
cooperate with the State by providing complete financial information for purposes
under SCFRA.”

4. Prisoner Miller should be ordered to provide a full and complete
accounting of all his assets including, but not limited to, financial account locations,
balances, and account numbers, as well as addresses, legal descriptions and
valuations of any real estate holdings, and to provide the accounting to this Court
and to the Plaintiff's attorney, no less than two weeks before the date of the show
cause hearing.

Order Freezing Asset

5. The SCFRA permits the Attorney General to use any remedy, interim
order, or enforcement procedure allowed by law or court rule to secure
reimbursement for a prisoner’s cost of care. This includes an ex parte restraining

order to restrain the prisoner or a third party in possession of the prisoner’s assets
f Case 3:21-cv-11496-RHC-APP ECF No. 1, PagelD.11 Filed 06/14/21 Page 11 of 22

from disposing of those assets pending a show cause hearing. MCL 800.404a(1).
See also State Treasurer v Turner, 110 Mich App 228, 231-232 (1981).

6. The State asserts that a freeze is necessary to preserve Prisoner
Miller’s assets because SCFRA is an in rem action and the State will have no legal
recourse or remedy other than the assets that are the subject matter of this suit.

7. The State will suffer immediate and irreparable injury, loss, or damage
if the Court does not preserve Prisoner Miller’s assets. Plaintiff's extensive
experience with prisoners shows that they rarely have assets to reimburse the State
for their cost of care, and the prisoners will generally move assets beyond the
Court’s reach upon notice of suit.

8. The State has information and believes that Prisoner Miller has the
following assets, as defined by MCL 800.401a(a), which are subject to the State
Treasurer’s claim for reimbursement.

9. Asset 1 - Prison Account. The warden of the correctional facility where
Prisoner Miller is confined is a fit and proper person to place a freeze over the
prison account pending further order of this Court. The State Treasurer agrees that
any stimulus funds received by Prisoner Miller under the Consolidated
Appropriations Act, 2021 (CAA) are exempt from any freeze ordered by this Court.
If the CAA payment is included in a tax refund from the IRS, it is likewise not being

sought in this action. The warden shall allow deposits into the prison account.

 
7 ;
J Case 3:21-cv-11496-RHC-APP ECF No. 1, PagelD.12 Filed 06/14/21 Page 12 of 22

RELIEF
Plaintiff State Treasurer respectfully requests that this Court enter an ex
parte order to show cause and to freeze assets as follows:

Order to Show Cause

 

(a) Directing Prisoner Miller to show cause why 90% of his assets should
not be appropriated and applied towards reimbursing the State for his cost of care;

(b) Directing Prisoner Miller to provide this Court and the Plaintiff's
attorney with a complete accounting of all his assets including, but not limited to,
financial account locations, balances, and account numbers, as well as addresses,
legal descriptions and valuations of any real estate holdings as required by MCL
800.403a. Prisoner Miller should be ordered to provide the accounting no less than
two weeks before the date of the show cause hearing;

Order Freezing Asset

(c) Asset 1 — Prison Account. Directing the warden of the State
correctional facility where Dana Maurice Miller, # 455056, is confined to place a
freeze over his prison account, pending further order of this Court, except that any
funds received by Prisoner Miller under the CAA, even in the form of a refund from
the IRS is not being sought. The warden shall allow deposits into the prison

account.

Respectfully submitted,

Dana Nessel
Michigan Attorney General
. 7 Case 3:21-cv-11496-RHC-APP ECF No. 1, PagelD.13 Filed 06/14/21 Page 13 of 22

[xf Moe Freedmaw

Moe Freedman (P74224)

Attorneys for State Treasurer
Assistant Attorney General

Cadillac Place

3030 West Grand Blvd., Suite 10-200
Detroit, MI 48202

(313) 456-0141

FreedmanM1@Michigan.gov
Dated: April 21, 2021
AFFIDAVIT
STATE OF MICHIGAN)
)ss
COUNTY OF WAYNE)

Moe Freedman, being duly sworn, deposes and says that the foregoing is true
to the best of his knowledge, information and belief.

[sf Moe Freedmaw
Moe Freedman (P74224)
Assistant Attorney General

Subscribed and sworn to before
me on April 21, 2021

[of Sabrimnak. Lowe
Sabrina H. Lowe, Notary Public
Wayne County, Michigan
My commission expires: October 26, 2026
WAYNE COUNTY CLERK 4/21/2021 1:27 PM Laverne Chapman

21-005047-CZ FILED IN MY OFFICE Cathy M. Garrett

Case 3:21-cv-11496-RHC-APP ECF No. 1, PagelD.14 Filed 06/14/21 Page 14 of 22

STATE OF MICHIGAN
CIRCUIT COURT FOR THE 34 JUDICIAL CIRCUIT
WAYNE COUNTY

STATE TREASURER,
Plaintiff,
Vv
DANA MAURICE MILLER, #455056,

Defendant.

Case No. 21-005047 _o7,

Hon. Edward Ewell, Jr.

/

 

Moe Freedman (P74224)

Attorney for Plaintiff State Treasurer
Michigan Dept. of Attorney General
Collections Division

Cadillac Place

3030 W. Grand Bivd., Ste. 10-200
Detroit, MI 48202

(313) 456-0140

(318) 456-0141-Fax

Dana Maurice Miller, #455056
Defendant

Ionia Correctional Facility
1576 W. Bluewater Highway
Tonia, MI 48846

/

BRIEF IN SUPPORT OF EX PARTE MOTION FOR ORDER TO

 

SHOW CAUSE AND TO FREEZE ASSETS

Plaintiff State Treasurer, through her attorneys, Dana Nessel, Michigan

Attorney General and Moe Freedman, Assistant Attorney General, supports her

motion as follows:

The State Treasurer is the head of the Michigan Department of Treasury

with responsibility for the collection of monies, claims and accounts due to the State
IF ~
“ Case 3:21-cv-11496-RHC-APP ECF No. 1, PagelD.15 Filed 06/14/21 Page 15 of 22

of Michigan and all departments or agencies. MCL 205.1, et seq. The Michigan
Department of Corrections is a department of the State of Michigan.

Defendant Dana Maurice Miller, #455056, is a state prisoner currently
housed at a State of Michigan correctional facility and is subject to the continuing
jurisdiction of the Michigan Department of Corrections, having been sentenced to
its jurisdiction by the Wayne County Circuit Court on January 24, 2013, to a term
of life. The State of Michigan has expended a sum of money for Prisoner Miller’s
care and will continue to expend the same during the entire period of his
confinement in a state correctional facility.

This action was commenced to secure reimbursement from Prisoner Miller’s
assets for his cost of incarceration, pursuant to the State Correctional Facility
Reimbursement Act (SCFRA). MCL 800.401, et seg. Upon information and belief,
Prisoner Miller has assets as defined by MCL 800.401a(a), which have been
identified as follows: prison account with an approximate balance of $2,300.00.

Order to Show Cause

The SCFRA grants the circuit court for the county from which a prisoner was
sentenced exclusive jurisdiction over all SCFRA proceedings. MCL 800.404(1).
Further, the SCFRA provides that “[u]pon filing of the complaint . . . the court shall
issue an order to show cause why the prayer of the complainant should not be
granted.” MCL 800.404(2). Since Prisoner Miller was convicted and sentenced in

the Wayne County Circuit Court, this Court has jurisdiction, and accordingly, is
Je .
/ Case 3:21-cv-11496-RHC-APP ECF No. 1, PagelD.16 Filed 06/14/21 Page 16 of 22

required to issue an order to show cause why Prisoner Miller’s assets should not be
appropriated under the SCFRA.

Furthermore, the SCFRA requires a prisoner to provide the State with a
complete accounting of all his assets. MCL 800.403a. Prisoner Miller must comply
with the SCFRA requirement.

Order Freezing Asset

This Court has general jurisdiction to issue ex parte orders regarding any
matter within its jurisdiction, and it has specific jurisdiction to issue ex parte orders
in SCFRA proceedings. MCL 800.404a(1) provides that when seeking to secure
reimbursement under the Act, the Attorney General may use any remedy or court
rule including an ex parte restraining order to restrain the prisoner or any other
person or legal entity in possession, or having custody of the prisoner's assets, from
disposing of the assets pending a hearing on an order to show cause why the assets
should not be applied to reimburse the state as provided for under the SCFRA.

The Michigan Court of Appeals has held that the use of an ex parte
restraining order pursuant to the SCFRA is justified as furthering an important
governmental interest, clearly expressed by the Legislature, to prevent the prisoner
from disposing of his property pending a hearing to determine if he has property
which ought to be subject to the claim of the state. Treasury Dep't v Turner, 110
Mich App 228, 234 (1981) (rejecting the prisoner's argument that an ex parte
restraining order would be equivalent to the issuance of a prejudgment

garnishment).
. / Case 3:21-cv-11496-RHC-APP ECF No. 1, PagelD.17 Filed 06/14/21 Page 17 of 22

The State asserts that a freeze on Prisoner Miller’s prison account is
necessary to preserve these assets. The State Treasurer believes that she will
suffer immediate and irreparable injury or loss unless this Court orders a freeze of
Prisoner Miller’s assets. The State and this attorney have extensive experience
with prisoners in state correctional facilities, which has shown that prisoners rarely
have assets to reimburse the State for their cost of incarceration, and that such
assets have generally been removed beyond the reach of the State upon notice of
suit. The State Treasurer has no legal remedy absent the placement of a freeze to
prevent Prisoner Miller from transferring assets, or from preventing him from
disposing of these assets, pending the outcome of this action.

The freeze requested by the State Treasurer would exempt any stimulus
payments received under the Consolidated Appropriations Act, 2021 (CAA), which
are exempt from attachment. The freeze would also exempt $600 paid pursuant to
the CAA in the form of a tax refund from the IRS.

Plaintiff State Treasurer respectfully requests that this Court grant her
motion and enter the attached proposed Ex Parte Order to Show Cause and Order

Freezing Assets, pending further order of this Court.

Respectfully submitted,

Dana Nessel
Michigan Attorney General
L Case 3:21-cv-11496-RHC-APP ECF No. 1, PagelD.18 Filed 06/14/21 Page 18 of 22

Dated: April 21, 2021

[sf Moe Freedman

Moe Freedman (P74224)

Attorneys for State Treasurer
Assistant Attorney General

Cadillac Place

3030 West Grand Blvd., Suite 10-200
Detroit, MI 48202

(313) 456-0140

FreedmanM 1@Michigan.gov
Case 3:21-cv-11496-RHC-APP ECF No. 1, PagelD.19 Filed 06/14/21 Page 19 of 22

—_2
.

\

STATE OF MICHIGAN
CIRCUIT COURT FOR THE 3r4 JUDICIAL CIRCUIT
WAYNE COUNTY

STATE TREASURER,
Plaintiff, Case No. 21-005047 -CZ
Vv Hon. Edward Ewell, Jr.

DANA MAURICE MILLER, #455056,

 

 

Defendant.
/
Moe Freedman (P74224) Dana Maurice Miller, #455056
Attorney for Plaintiff State Treasurer Defendant
Michigan Dept. of Attorney General Ionia Correctional Facility
Collections Division 1576 W. Bluewater Highway
Cadillac Place Ionia, MI 48846

3030 W. Grand Blvd., Ste. 10-200
Detroit, MI 48202

(313) 456-0140

(313) 456-0141-Fax

WAYNE COUNTY CLERK = 5/20/2021 9:24 AM Linda Woods

EX PARTE ORDER TO SHOW CAUSE AND
TO FREEZE ASSETS

At a session of said Court, held in the City of Detroit,
Wayne County, Michigan on __ May 20 , 2021.

PRESENT: Hon. _ Edward Ewell
Wayne County Circuit Court

7

"IN MY OFFICE Cathy M. Garrett

Plaintiff State Treasurer, having requested an Ex Parte Order to Show Cause

  

and Ex Parte Order to Freeze Assets:

IT IS ORDERED:
. “Case 3:21-cv-11496-RHC-APP ECF No. 1, PagelD.20 Filed 06/14/21 Page 20 of 22

Order to Show Cause

1. Defendant Dana Maurice Miller, #455056, may appear on Friday,
August 6, 2021, at 10:00 a.m. before the Honorable Edward Ewell, Jr., Wayne
County Circuit Court and show cause why an order should not be entered
appropriating his assets to reimburse the State of Michigan for his cost of care in a
state correctional facility.

2. This Order shall be served on Prisoner Miller at least 30 days prior to
the show cause hearing. MCL 800.404(2).

3. If Prisoner Miller objects to the State's claim for reimbursement, then
he must provide this Court and the Plaintiffs attorney with a written response
explaining the reasons for the objection before the date of the hearing. If Prisoner
Miller is not represented by counsel, then his response does not need to comply with
the Michigan Court Rules for responsive pleadings. If Prisoner Miller wants to
participate in the Court hearing, he must notify the Court so that it can make
arrangements that it deems appropriate (including, but not limited to, a hearing on
pleadings alone, appearances at the hearing by telephone or video conference, or the
execution of a writ to require the prisoner’s presence in person).

4. If, at the show cause hearing, the Court finds that Prisoner Miller has
not filed a response to the Complaint or otherwise objected to the State’s claim for
reimbursement, or if he filed a response and the Court finds the response does not
show good cause, then the Court may issue a final order awarding the State 90% of

Prisoner Miller’s assets.
—_ Ease 3:21-cv-11496-RHC-APP_ ECF No. 1, PagelD.21 Filed 06/14/21 Page 21 of 22

Pa
|
5. Prisoner Miller must provide the Plaintiffs attorney with a full and
complete accounting of all assets including, but not limited to, financial account
locations, balances, and account numbers, as well as addresses, legal descriptions
and valuations of any real estate holdings. Further, Prisoner Miller must provide
the accounting no less than two weeks before the date of the show cause hearing.
IT IS FURTHER ORDERED:
Order Freezing Asset
6. Asset 1 — Prison Account. The warden of the state correctional facility
where Dana Maurice Miller, #455056 is confined shall place a freeze over the prison
account, with the exception that any funds received by Prisoner Miller under
the Consolidated Appropriations Act, 2021 (CAA), even if included in a tax
refund, be exempt from any freeze or award ordered in this action. The

warden shall allow deposits into the prison account.

 

Date: 5/20/2021 /s/ Edward Ewell
. Hon. Edward Ewell

Wayne County Circuit Court

 
Case 3:21-cv-11496-RHC-APP ECF No. 1, PagelD.22 Filed 06/14/21 Page 22 of 22

 

Lioulsa
F0I440 SHHAIO

( I202 42 nor |
21393 FER ON ee
aan] San |
HIS were) SNe COHN) ) MND L/ |
Saws Pann, WINS) Sdodoaie

\yaayo Stlse aplas0
pvbypiy) 30_DIalog paasva sar Ww

2) DAS] SANS qa) NY)

crs

ongsh AW Viner
Any 2am 30g MW ILS
Canut SeNQLIDSZUTD Nol.

WD dae tt ed abet pepe V (|

SV

 
